Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 2/28/2022.
2.   Claims 1-18 are cancelled and Claims 19-30 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 19-21, 24-25 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reece et al. (“Reece”), US 20130332760.
Regarding Claim 19, Reece teaches a computing device, comprising: 
a memory [para: 0018(“operating system” stored on memory) and Fig-5(1001)]; and 
background tasks” are performed on OS) and Fig-5], wherein 
the processor operates according to a plurality of processing power classes that each include a processing power limit (power classes includes normal operation mode, first low power state, second low power state etc.), where a first processing power class of the plurality of processing power classes has the highest processing power limit [Para: 0004(normal operation mode requires highest power than first or second low power state)], 
the processor further executes code stored on the memory to: 
in response to an event trigger, enter an auto power mode that operates the processor according to one of the plurality of processing power classes, including the first processing power class [Para: 0018(“processing logic (e.g., one or more processing units) enters a normal operational mode in response to powering ON of the system by a user”)], 
determine, while in the auto power mode, whether a predetermined background task is running among the plurality of background tasks [Para: 0018(determining one of “installing software tasks, updating indexes of metadata regarding files or items on the system, downloading new email” background tasks are running so that the system can “defers one or more background tasks”)], and 
upon determining that the predetermined background task is running, enter a restricted auto power mode that operates the processor according to one of the plurality of processing power classes, excluding the first processing power class [Para: 0016(“causes the sleep state) for a first time period … to enter a low power state (e.g., dark wake state) with a reduced performance for a second time period and perform at least one of the deferred background tasks” where the system is running in two different low power classes excluding the normal operation mode or first power class)].
Regarding Claim 20, Reece teaches wherein the plurality of processing power classes include: the first processing power class with the highest processing power limit (normal operation mode); a second processing power class with a second processing power limit that is lower that the highest processing power limit (first low power or sleep state); and a third processing power class with a third processing power limit that is lower that the second processing power limit (second low power or dark wake state), the auto power mode includes the first processing power, the second processing power class, and the third processing power class, and the restricted auto power mode induces the second processing power class and the third processing power class [Para: 0004 (the first and second low power state has lower power than the normal operation because low power states are in ‘reduced or throttled performance” state)].
Regarding Claim 21, Reece teaches wherein the processor enters the restricted auto power mode when: the predetermined background task is to be executed [Para: 0018 (processor enters first or second low power state when “installing software tasks, updating indexes of metadata regarding files or items on the system, downloading new email” background tasks are running)]; or the computing device detects a condition for executing the predetermined background task with a limited throughput of the processor.
Regarding Claim 22, Reece teaches wherein the first processing power class prioritizes utilization of processing power in the processor (in normal operation mode), the third processing power class prioritizes quietness during operation of the processor (in dark wake state), and the second processing power class balances both the processing power in the processor and the quietness during operation of the processor [Para: 0004(in sleep state)].
Regarding Claim 24, Reece teaches wherein the processor enters the restricted auto power mode based on: target task information that identifies the predetermined background task among the plurality of background tasks [Para: 0018 (target tasks such as “installing software tasks, updating indexes of metadata regarding files or items on the system, downloading new email” identifies as background tasks so that the can be deferred for execution as recited in para 0004)], and execution state information that indicates an execution state of the processor [Para: 0004(processor state such as if the system has a reduced performance feature that allows reduced or throttled performance in a non-user state)].
Regarding Claim 25, Reece teaches wherein when a utilization rate of the processor related to the predetermined background task is less than a predetermined threshold value, the processor does not take the utilization rate as a requirement for entering the restricted auto power mode [Para: 0016(background tasks that can be performed at a later time where the background tasks utilization is very low by the OS or less a threshold can be “defers one or more background tasks”)]. 
Regarding Claim 30, Reece teaches wherein the processor defines the second processing power limit and the third processing power limit [para: 0004( as the first low power and second low power defined by their respective power limit)], and when the processor enters the auto power . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reece as applied claim 19 above and Wyld et al. (“Wyld”), U.S. Patent Application No. 8,028060.
Regarding Claim 23, Reece teaches all the limitation of claim 23 as described rejecting claim 19   above. Reece does not disclose expressly wherein the predetermined background task has an execution trigger that occurs when the computing device is in an idle state.
In the same field of endeavor (e.g., processing background tasks in idle mode) Wyld teaches wherein a background task has an execution trigger that occurs when a computing device is in an idle state [col-2 lines: 35-43(“Based upon detecting the idle time, an application running in the client device is automatically signaled that its background task to be executed”)].
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Reece’s teachings of execution of the predetermined background task due to trigger .

Allowable Subject Matter
5.	Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 26 is allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
6.	The following is an examiner’s statement of reasons for allowance:
wherein when the processor detects a state that includes a condition for executing the predetermined background task with a limited throughput of the processor, the processor determines, based on a throughput of the predetermined background task, whether the condition for executing the predetermined background task with a limited throughput is met (claim 26).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/            Primary Examiner, Art Unit 2187